DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s argument of 03/16/2021 places the Application in condition for allowance.

Election/Restrictions
Claims 3-4, 6, 13, 17 and 19-20 are rejoined as these claims either depend from allowable claim 1 or requires same limitations as allowable claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sotolongo (US 4,460,232) is the closest prior art.  
Sotolongo describes a junction box 4 for a solar module 5. The junction box 4 includes a housing 10 having an aperture 17 in the floor 16 that receives tabs 6 of the positive and negative buses of the solar module 5. The tabs 6 (Figure 1 above) extend into the cavity of the junction box 4 to interface with terminals 40, which are located and entirely contained within, the cavity of the junction box 4. The terminal 40 includes a bus terminating end 50 having a tapped hole 53 that receives a screw 52 for terminating the tab 6. The terminating end 50 is 
It would not have been obvious to one skilled in the art at the time of the invention to modify Sotolongo to have the terminal 40 (including the terminating end 50) does extend into the aperture 17 as it would destroy Sotolongo’s invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLAM MOWLA/Primary Examiner, Art Unit 1721